DETAILED ACTION
Claims 1-10 were rejected in Office Action mailed on 02/14/2022.
Applicant filed a response, amended claims 1, 6-7 and 9-12, withdrew claims 11-12 and on 05/12/2022.
Claims 1-10 are pending.
Claims 1-10 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5, to ensure proper antecedent basis and clarity, it is suggested to amend “the manganese” to “the plate shaped manganese”.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US2013/0161570A1 (Hwang), in view of Bhattacharjee et al., Amino acid mediated synthesis of luminescent SnO2 nanoparticles, Journal of Industrial and Engineering Chemistry, 2015, 22, 138-146 (Bhattacharjee).
Regarding claims 1-2 and 8-10, Hwang discloses a production method for producing a manganese oxide/graphene nanocomposite (Hwang, Abstract), and figure on front page of Hwang (also provided below) shows the manganese oxide has plate-type morphology.

    PNG
    media_image1.png
    342
    412
    media_image1.png
    Greyscale


Hwang further discloses wherein the production method may include adding an oxidizer to a reaction solution to react the reaction solution with the oxidizer (Hwang, [0029]-[0030]); wherein the manganese precursor may include a precursor containing divalent manganese, e.g., MnSO4 (Hwang, [0032]); wherein distilled water is used as solvent (reading upon an aqueous solution containing a manganese salt) (Hwang, [0044]); wherein the oxidizer may include (NH4)2S2O8, Na2S2O8 and K2S2O8 (Hwang, [0033]); the oxidizer may be added at a mole ratio of about 1:about 1 to about 5, with respect to the manganese precursor (i.e., the molar ratio of manganese precursor and the oxidizer is 1: 1~5), which overlaps with the claimed limitation in Applicants’ claim 9. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Hwang further discloses in the case where 10 ml of the graphene colloid was added, the precursor was reacted with the oxidizer for 5 hours (reading upon “wherein the reaction time of step 2 is 2 hours to 12 hours”) (Hwang, [0044]).

Further regarding claims 1 and 3-6, Hwang does not explicitly disclose “reacting an amine-based coupling agent with an aqueous solution containing a manganese salt to form a reaction product”.
With respect to the difference, Bhattacharjee teaches a simple chemical precipitation method using an amino acid (Bhattacharjee, page 138, Abstract). Bhattacharjee specifically teaches SnO2 nanoparticles were prepared by treating 0.01M SnCl2.2H2O with 100 ml aqueous solution of 0.01 M glycine (i.e., the molar ratio of a metal salt and the amine-based coupling agent is 1 :1) (Bhattacharjee, page 139, left column, Section “Preparation of SnO2 nanoparticles”). 
As Bhattacharjee expressly teaches, it is known that glycine acts as a good complexing or capping agents in the synthesis of nanoparticles. The size, morphology and properties of the nanoparticles are also modified because of the presence of the amino acids (Bhattacharjee, page 139, left column, 3rd paragraph).
Bhattacharjee is analogous art as Bhattacharjee is drawn to a simple chemical precipitation method using an amino acid.
In light of the motivation of using amino acids, e.g., glycine in the synthesis of nanoparticles, as taught by Bhattacharjee, it therefore would be obvious to a person of ordinary skill in the art to modify the production method of Hwang to react the manganese precursor of Hwang with an amino acid, e.g., glycine, with a molar ratio of the manganese precursor and amino acids, e.g., glycine of 1:1, in order to modify the size, morphology and properties of the manganese oxide, and thereby arrive at the claimed invention.

Regarding claim 7, although there are no explicit disclosures on the reaction time as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of reaction time of reacting the amine-based coupling agent with the aqueous solution, including over the amounts presently claimed, in order to achieve nanoparticles with smaller sizes and improved properties (Bhattacharjee, page 139, left column, 3rd paragraph).	

Response to Arguments
In response to the amended claims 1, 6-7 and 9-12, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amendment necessitate a new set of claim objections as set forth above.

Upon further consideration of Seido and the remark regarding Seido, such as Seido using a metal manganese powder rather than a manganese salt, applicant’s argument is found persuasive. Therefore, the previous 35 U.S.C. 103 rejection over Hwang in view of Seido is withdrawn from the record.

Applicant further argues:
“By contrast, HWANG is focused on making an "oxide/graphene nanocomposite," and the target reaction product is different from the present invention.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, the fact remains, the manganese oxide/graphene nanocomposite of Hwang comprises the manganese dioxide nanoparticles, and therefore would read upon the manganese dioxide nanoparticles of the present invention.
Secondly, the present invention also shows preparation of manganese dioxide nanoparticles mixed with a carbon-based conductive material (e.g., carbon nanotube) (specification, page 6, 4th paragraph; page 7, Example 2).

Applicant further argues:
“In addition, HWANG has no disclosure about using an amine-based coupling agent.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Hwang does not expressly teach the claimed amine-based coupling agent. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Hwang does not disclose the entire claimed invention. Rather, Bhattacharjee is relied upon to teach claimed elements missing from Hwang. See pages 12-13 of the Office Action mailed 02/14/2022.


Applicant further argues:
“Meanwhile, when a manganese salt is reacted with an amine-based coupling agent, the amine group is bonded to the manganese ion, and thus, cannot be bonded to graphene. Thus, any attempts to modify HWANG in a manner that would satisfy the requirements of the claimed invention would involve destroying the objectives and operability of HWANG. Such modifications are not appropriate.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “when a manganese salt is reacted with an amine-based coupling agent, the amine group is bonded to the manganese ion, and thus, cannot be bonded to graphene” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Secondly, the present invention also shows preparation of manganese dioxide nanoparticles mixed with a carbon-based conductive material (e.g., carbon nanotube) (specification, page 6, 4th paragraph; page 7, Example 2), which clearly provides support that a mixture/composite of manganese dioxide can be prepared in the presence of a carbon-based conductive material while an amine-based coupling agent is used.

Thirdly, applicant does not provide any sufficient evidence to support the position, regarding “any attempts to modify HWANG in a manner that would satisfy the requirements of the claimed invention would involve destroying the objectives and operability of HWANG. Such modifications are not appropriate”.
Fourthly, Hwang does not exclude to modify the production method of Hwang to react the manganese precursor of Hwang with an amino acid, e.g., glycine, with a molar ratio of the manganese precursor and amino acids, e.g., glycine of 1:1.

Finally, given both Bhattacharjee and Hwang are drawn to a chemical precipitation method, and given Bhattacharjee provides proper motivation to combine, namely to modify the production method of Hwang to react the manganese precursor of Hwang with an amino acid, e.g., glycine, with a molar ratio of the manganese precursor and amino acids, e.g., glycine of 1:1, in order to modify the size, morphology and properties of the manganese oxide (Bhattacharjee, page 139, left column, Section “Preparation of SnO2 nanoparticles” and 3rd paragraph), and therefore it is the examiner’s position that Bhattacharjee and Hwang are properly combined, absent evidence to the contrary.
	
Applicant further argues:
“BHATTACHARJEE prepares SnO2 nanoparticles and its reactants and final product are also different from the present invention.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
The motivation to combine Hwang with Bhattacharjee is that, it is known that glycine acts as a good complexing or capping agents in the synthesis of nanoparticles. The size, morphology and properties of the nanoparticles are also modified because of the presence of the amino acids (Bhattacharjee, page 139, left column, 3rd paragraph), i.e., the general effect of the amino acids in the synthesis of nanoparticles in general, and not specifically to SnO2 nanoparticles. 
Therefore, it is the examiner' s position that it would be obvious to one of ordinary skill in the art to combine Hwang with Bhattacharjee, in order to modify the size, morphology and properties of the manganese oxide, and thereby arrive at the claimed invention, absent evidence to contrary.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                         


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732